DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-5 and 17-20 are examined herein.

Election/Restrictions
Applicant's election without traverse of Group I, in the reply filed on 1/05/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election of with traverse of the species of: 1) granular/powder; and 2) other (e.g. liquid, solid, gel, gas…) in the reply filed on 1/05/2021 is acknowledged. The traversal is on the ground(s) that the Examiner also requested an election of species between granular and powdered. Applicant elects powdered with traverse, which is directed towards claims 1-5 and 16-20. 
The patent rule allow for a limited number of species. In addition, the Examiner has not demonstrated a serious burden on the search and examination of the two species. Although the Examiner generally states that the species belong to separate classifications, separate status in the art, and divergent fields of search, the Examiner did not state what those classifications are, how powder and granules have a separate status (as they are both forms of solid), and how they are divergent in the field of compositions. Thus, the Applicant respectfully submits that the restriction based on 
This is not found persuasive because the request for species election was toward:
1) granular/powder; and 
2) other (e.g. liquid, solid, gel, gas…)

There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply:
There would be a serious search and examination burden if restriction were not required because: there would be an examination burden if restriction were not required because search strategy for distinct physical structures of foods varies because their distinct properties chemical structures require the searching of separate terms, concepts, and technologies. For example, the amounts of components in a powdered composition versus those in a liquid/gel/gas made from that powder are distinct and therefore grounds for allowance will vary between these distinct physical and chemical structures, which means the examination practice regarding reasons for considering allowance is distinct. 
The requirement is deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claimed depended on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “wherein the sterilizing agent is subjected to a heating process after used for sterilization to make it edible”, however the claim is toward an edible sterilizing agent, therefore it is unclear as to how the method of using the edible composition further limits the claimed composition or that it would be further edible. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Herdt (7,915,207) in view of Kataoka (2003/0044504). 

Independent claim 1
Herdt teaches methods of making compositions for sanitizing (i.e. sterilizing) food, comprising GRAS or food additives ingredients (ab.).
Herdt teaches that the sanitizer is in the form of a solid, powder or liquid (4, 9+).
Herdt teaches that the sanitizer is used for food or beverages (10, 24+), where it is applied to the surface or injected into the food itself, prior to, after or simultaneously with packaging  (10, 43+).  Therefore, Herdt provides an edible and/or drinkable sterilizing agent, as claimed.

Acidic ingredient
Herdt teaches the use of one or more strong acidic food additives, such as citric acid, by way of an acidulant (5, 10+) or buffer (5, 53+). The strong acidic food additive is used in amounts of about 0.1 to 15 wt% as an acidulant  (5, 34+) or about 0.1 to 10 wt% as a buffer (6, 2+).

Alkali ingredient
Herdt teaches the use of additional ingredients, including oxidizers (6, 36+), including at least a strong alkali salt, such as salts of percarbonate (i.e. percarbonate) (6, 63+ through 7, 18+).

Intended use
Since the claim is toward a composition and the matter of the use of the composition after it is made fails to further limit the composition itself, with regard to the prior art, the term/phrase "wherein the sterilizing agent is subjected to a heating process after used for sterilization to make it edible" encompasses that the composition claimed is edible and wherein the sterilizing agent is capable of being subjected to a heating process after used for sterilization.
Herdt teaches that the sterilizing agent is subjected to a heating process after it is applied to the food (i.e. used for sterilization) to make edible products (see the use of 200 °F in Examples 1-4). Therefore, the edible sterilizing agent is capable of being subjected to a heating process after used for sterilization. 
In the alternative, it would be reasonable for one of skill to expect that similar compositions have similar uses and functionality, including: wherein the edible sterilizing agent is capable of being subjected to a heating process after used for sterilization to make it edible, therefore such a step would have been obvious.



Further, it would be reasonable to expect that similar compositions have similar intended uses, including being used in a neutral pH range, as claimed.
In the alternative, Kataoka also teaches methods of making food, with additives like citric acid (e.g. known for killing bacteria, mold, and mildew) and further provides that the edible composition is used for foods having a pH of 3 to 8 (0038), which encompasses the claim of such a composition being used in a neutral pH range.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food compositions with citric acid, as the modified teaching above, to include its intended use of being used in a neutral pH range, as claimed, because Kataoka illustrates that the art finds encompassing ranges of pH as being suitable for similar intended uses, including methods of making food compositions with citric acid (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Properties of the composition
It would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality, including: wherein the sterilizing agent exerts an edible property after being subjected to a heating process, as claimed.




Dependent claims
As for claim 4, Herdt teaches that the composition is in powdered form, as discussed above.

As for claim 5, Herdt teaches amounts of strong acidic food additives that encompasses from 0.1 wt.% to 6 wt.% of the composition as a whole; and teaches amounts of strong alkali salts that encompass from 0.1 wt.% to 6 wt.% of the composition as a whole, as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herdt (7,915,207) in view of  Kataoka (2003/0044504), as applied to claims 1 and 4-5 above, further in view of  Bromley (2013/0309362) and Kermode.
Kermode: Food Additives; Scientific American, pg. 15-21, published March 1972.

As for claim 2, the modified teaching, in Kataoka, further provides the use of sodium metaphosphate (ab., 0035) in amounts of 0 to 10 wt.%.

The modified teaching does not discuss the use of sodium carbonate (Na2CO3) and sodium bicarbonate (NaHCO3), as food additives.
Bromley also teaches methods of making foods, with additives like citric acid (0016) and further provides the use of  sodium carbonate (Na2CO3) and sodium bicarbonate (NaHCO3) (0015) in amounts from about 0.01 to 7 wt%.
Kermode also discusses methods of making food, with food additives, like citric acid (1st full para. of col. 2 on pg. 19) and further provides that sodium metaphosphate, sodium carbonate (Na2CO3) and sodium bicarbonate (NaHCO3), have the benefit of being known to have been safe for use as food additives (I.e. GRAS) since prior to 1958 (see table on pg. 20 and its description below).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food with food additives, as Herdt, to include the use of sodium metaphosphate, sodium carbonate (Na2CO3) and sodium bicarbonate (NaHCO3), as claimed, because Bromley illustrate that the art finds such additives to be suitable for similar intended uses, including methods of making food, which further shows that it was known for such a thing to have been done; and Kermode teaches that their use has the benefit of being known to have been safe for use as food additives since prior to 1958.

As for claims 17-18, Herdt teaches that the composition is in powdered form, as discussed in the rejection of claim 1 above.


As for claims 5 and 19-20, Herdt teaches amounts of strong acidic food additives that encompasses from 0.1 wt.% to 6 wt.% of the composition as a whole; and teaches amounts of strong alkali salts that encompass from 0.1 wt.% to 6 wt.% of the composition as a whole, as discussed above.
The modified teaching in, Kataoka and Bromley, further provide encompassing amounts to those claimed, as discussed above.

Response to Arguments
It is asserted, that Claims I and 17-20 are herein amended to better encompass the full scope and breadth of the present invention, notwithstanding the Applicant's belief that the claims would have been allowable as originally filed. Therefore, reconsideration of the present application in light of the foregoing amendment and these remarks is respectfully requested. 
In response, Applicant’s timely response is appreciated.

It is asserted, the preamble of claim 1 is hereby amended to delete reference to "An edible and/or drinkable" preceding sterilizing agent. In addition, it appears that the Examiner has taken the position that "edible" and "drinkable" are commensurate in scope. With this understanding, reference to drinkable has been deleted. No new matter has been added by these amendments. 
In response, Applicant’s timely response and amendments are appreciated, and the indefinite rejection thereof is not reissued above. 


It is asserted, that the technical point is that the sterilizing agent of the present invention exerts an edible and/or drinkable property after being subjected to a heating process. Amended claim I reflects the characteristic of the present invention, and the rejection has been overcome. Therefore, Applicant requests this rejection be withdrawn and the claims passed to allowance. 
In response, it is unclear as to how the amendments overcome this indefinite rejection, therefore this statement is not persuasive, absent evidence.

It is asserted, that claims I and 3-5 have 
Since amended claim I relates to the sterilizing agent having a neutral pH, and there is no teaching and suggestion from the combination of the prior art documents for this limitation, the rejection has been overcome. 
In response, please see the modified rejection above, which was necessitated by said amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793